Citation Nr: 0104318	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an abdominal 
hysterectomy and bilateral salpingo oophorectomy.

2.  Entitlement to service connection for multiple sclerosis 
and its residuals.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that the appellant's notice of disagreement 
with respect to the November 1999 rating decision included 
the issue of entitlement to an increased evaluation for 
duodenal ulcer with hiatal hernia, duodenitis, gastritis and 
esophagitis.  In that regard, the appellant indicated that 
her disagreement was not with the assigned rating evaluation 
for this service-connected disability, rather she disagreed 
with the manner in which this disability had been 
characterized for rating purposes.  It was the appellant's 
contention that this disability was more appropriately 
characterized as a residual disorder of multiple sclerosis.  
This issue was included among those issues addressed by the 
RO in the February 2000 statement of the case.  The record 
reflects, however, that the appellant did not include this 
issue among those noted in her substantive appeal.  38 C.F.R. 
§ 20.202 (2000).  Accordingly, this issue is not in appellate 
status.


REMAND

Following a preliminary review of the record, however, the 
Board finds that additional action by the RO is a 
prerequisite to any further Board review of the appellant's 
claim.  In this regard, the record contains a notation that 
during the pendency of this appeal, the appellant requested a 
hearing before the RO in this matter.  Accordingly, this 
matter will be returned to the RO to address the appellant's 
request.   

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096-2098 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A).  In addition, because the 
VA regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a hearing 
at the RO, in accordance with her request.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and 
satisfied.  

3.  Readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


